PER CURIAM.
Petitioner, Daniel Eichenbaum, appeals the provisions of a final dissolution of marriage judgment awarding his former wife, Esther, $600 per month rehabilitative alimony for a period of six years and directing that in addition to the regular monthly support of the three minor children, he shall pay for their summer camp and the expenses of their religious training and schooling. Esther Eichenbaum cross-appeals and contends that the trial judge erred in awarding her rehabilitative instead of permanent alimony.
After approximately eight years of marriage, Daniel Eichenbaum filed a petition for dissolution. He is a successful ophthalmologist whose salary for the year 1979 will be $72,000 excluding bonuses. His salary will increase to $80,000 in 1980. ■
On the other hand, Esther Eichenbaum has a master’s degree in social work and, although she has earned more in the past, for the year 1978-1979 Esther is under contract for the sum of $8,000 as a professor at F.I.U.
Taking into consideration the high standard of living enjoyed by the parties during the marriage and the financial ability of the husband, we cannot say that the trial judge abused his discretion in awarding Esther Eichenbaum $600 monthly rehabilitative alimony. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
We find no reversible error with respect to the order directing Daniel Eichenb-aum to pay the expenses of the children’s summer camp and religious education particularly in light of the fact that Daniel Eichenbaum expressed the desire that the children continue their religious training. Cf. Schatz v. Schatz, 356 So.2d 892 (Fla.3d DCA 1978). Nor do we find any merit in the cross-appeal.
Affirmed.